DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
 
Response to Amendment
Applicant’s amendments, filed July 29, 2022, have been fully considered.
The rejection of Claims 1-12 under 35 U.S.C. § 112(b), mailed April 8, 2021, are overcome by Applicant’s amendments.
The rejections of Claims 1-24 under 35 U.S.C. § 101, mailed April 8, 2021, are overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 3 recites the broad recitation “one or more cement compositions” (See Claim 3), and the claim also recites “designing a cement composition” (See Claim 1), which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 6 and 9-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "analyzing solid particulates" in lines 1-2.  It is unclear whether these are the same or distinct particulates from the “solid particulates” recited in Claim 1.
Claim 9 recites the limitation "the water requirement" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the wellbore treatment fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a wellbore" in lines 1-2.  It is unclear whether this limitation is the same or distinct from the “wellbore” recited in Claim 1.
Claim 11 recites the limitation "a wellbore" in line 2.  It is unclear whether this limitation is the same or distinct from the “wellbore” recited in Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Santra et al. (US 2010/0212892) in view of Morgan et al. (US 2013/0048286).
Claim 1. Santra discloses A method of designing a cement for use in a wellbore (Abstract; Fig. 1) comprising: obtaining a target Young's modulus (Fig. 1 (130, 140)) and a density (Fig. 1 (125)); calculating a compressive strength requirement using the target Young's modulus and density as an input (Figs. 1, 9; [0016]; [0033] – [0036] “density”; [0038] – [0039] “Young’s modulus (YM)”; [0070]); …
Santra discloses preparing a cement composition comprising various solids particulates ([0025] – [0030]) adjusting the density (i.e., adding weighting agents) of the cement within an optimized density range to form an optimized cement composition, and wherein the cement composition may be further optimized by adjusting mechanical properties prior to introducing the cement composition downhole (Fig. 1 (195); [0036] – [0039]; [0070] – [0071]; Example 4).  Santra further discloses the importance of the cement composition’s compressive strength ([0063]) as well as determining and adjusting the cement composition’s ratio of Young’s modulus relative to compressive strength such that the Young’s modulus and/or compressive strength falls within the optimizing range ([0070]).  
Santra discloses optimizing the water concentration, density, and weight of the cement slurry composition ([0032] – [0034]) and optimizing the cement-to-water ratio ([0073]).  Santra further discloses varying the ratios of particulates ([0028] – [0030]) and adjusting the density by any suitable means, such as incorporating particulates, such as weighting agents and/or flyash, in order to achieve an optimal cement slurry ([0034]; [0073]).  
However, Santra does not explicitly disclose:
classifying a plurality of solid particulates based on physiochemical properties of the solid particulates;
calculating a reactive index for at least two of the solid particulates; 
designing a cement composition by selecting two or more solid particulates from the plurality of the solid particulates, wherein the designed cement composition meets the calculated compressive strength requirement; 
testing the designed cement composition for compressive strength and Young's modulus; and confirming the designed cement composition meets or exceeds the Young's modulus target.
However, Morgan teaches formulating a treatment fluid comprising a base fluid and a blended cementitious component comprising solid particulates (Abstract; [0021]) and determining a reactive index based on optimizing one or more parameters of the cementitious components, such as compressive strength and/or Young’s Modulus ([0019] – [0020]; [0027]).  Morgan further teaches wherein the treatment fluid may comprise pozzolanic material, such as fly ash ([0025]) and other additives, such as weighting agents ([0048]).  Morgan further teaches allowing the settable cement composition to cure for 24 hours to develop sufficient compressive strength ([0050]; Examples 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to apply the cement composition’s correlation of Young’s modulus relative to compressive strength in Santra to a plurality of cementitious solid particulates to determine the reactive index of the solid particulates, as taught by Morgan, such that the cementitious components provide more predictable and consistent performance ([0019]).
Claim 2. Santra in view of Morgan teach The method of claim 1.  Santra does not explicitly disclose wherein the correlation comprising compressive strength, Young’s modulus, and density is YM = Aym * f(ρ) * g(CS) where YM is Young's modulus, f(ρ) is a function with density as an input, and g(CS) is a function with compressive strength as an input.  However, Santra does disclose adjusting the density of the cement within an optimized density range to form an optimized cement composition, and wherein the cement composition may be further optimized by adjusting mechanical properties, such as determining and adjusting the cement composition’s ratio of Young’s modulus relative to compressive strength such that the Young’s modulus and/or compressive strength falls within the optimizing range (Fig. 1; [0070]).  It would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to apply a known mathematical equation / formula to calculate and/or optimize these parameters.
Claim 3. Santra in view of Morgan teach The method of claim 1.  Santra further discloses further comprising adjusting one or more cement compositions to meet one or more desired parameters ([0028] – [0030]; [0032]; [0034]).  
Claim 4. Santra in view of Morgan teach The method of claim 3.  Santra does not explicitly disclose wherein the one or more desired parameters comprise a cost objective.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the cement composition based on a cost analysis, because it is well known in the art to consider cost as a design limitation / parameter (i.e. operational costs, start-up costs, chemical disposal costs, etc).
Claim 5. Santra in view of Morgan teach The method of claim 3.  Santra further discloses wherein the one or more desired parameters comprise at least one parameter selected from the group consisting of compressive strength, fluid loss, mud densities, slurry density, pore pressures, thickening time, tensile strength, Young's Modulus, Poisson's Ratio, rheological properties, slurry stability, fracture gradient, remaining well capacity, transition time, free fluid, gel strength, and combinations thereof (Fig. 1; [0036]; [0072]).  Morgan also teaches wherein the one or more desired parameters comprise at least one parameter selected from the group consisting of compressive strength, fluid loss, mud densities, slurry density, pore pressures, thickening time, tensile strength, Young's Modulus, Poisson's Ratio, rheological properties, slurry stability, fracture gradient, remaining well capacity, transition time, free fluid, gel strength, and combinations thereof ([0027]).  
Claim 6. Santra in view of Morgan teach The method of claim 1.  Morgan further teaches further comprising analyzing solid particulates of the cement composition to generate data about physical and chemical properties of the solid particulates and generating correlations between the solid particulates based on the data, the correlations being used for classification ([0027]; [0038]; [0049]).  
Claim 7. Santra in view of Morgan teach The method of claim 6.  Morgan further teaches wherein the analyzing the solid particulates comprises analysis by one or more techniques selected from the group consisting of microscopy, spectroscopy, x-ray diffraction, x-ray fluorescence, particle size analysis, water requirement analysis, scanning electron microscopy, energy-dispersive X-ray spectroscopy, surface area, specific gravity analysis, thermogravimetric analysis, morphology analysis, infrared spectroscopy, ultraviolet-visible spectroscopy, mass spectroscopy, secondary ion mass spectrometry, electron energy mass spectrometry, dispersive x-ray spectroscopy, auger electron spectroscopy, inductively coupled plasma analysis, thermal ionization mass spectroscopy, glow discharge mass spectroscopy x-ray photoelectron spectroscopy, mechanical property testing, Young's Modulus testing, rheological properties, Poisson's Ratio, API testing, and combinations thereof ([0027]; [0038]).  
Claim 8. Santra in view of Morgan teach The method of claim 1.  Morgan further teaches further comprising generating a statistical table comprising two or more different parameters of the solid particulates ([0027]).  
Claim 9. Santra in view of Morgan teach The method of claim 8.  Morgan further teaches wherein the different parameters comprise the water requirement and reactive index ([0027]).  
Claim 10. Santra in view of Morgan teach The method of claim 1.  Santra further disclose further comprising introducing the wellbore treatment fluid into a wellbore (Fig. 1 (195); [0010]; [0071]).  Morgan also teaches further comprising introducing the wellbore treatment fluid into a wellbore ([0045]; [0052]).  
Claim 11. Santra in view of Morgan teach The method of claim 1.  Santra does not explicitly disclose wherein the cement for use in a wellbore is introduced into a wellbore using one or more pumps.  However, Santra does disclose formulating a pumpable cement slurry ([0032]) and introducing the cement slurry downhole via wellbore (Fig. 1 (195); [0010]; [0071]).  It would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to utilize one or more pumps to introduce the pumpable cement slurry in Santra downhole.
Claim 12. Santra in view of Morgan teach The method of claim 1.  Santra further discloses further comprising mixing components of the cement for use in a wellbore using mixing equipment ([0091]).  Morgan also teaches further comprising mixing components of the cement for use in a wellbore using mixing equipment ([0051]).  
Regarding Claims 13-17:  These claims are substantively similar to the subject matter of Claims 1-12.  Therefore, the Examiner applies the rejection(s) and rationale(s) of Claims 1-12 to Claims 13-17.  Regarding the iterative claim language, Santra discloses an iteration of method steps directed to preparing a treatment fluid, determining whether the treatment fluid is within certain specifications, and making adjustments as needed to the treatment fluid (Fig. 1).  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, repeat any and/or all method steps of Santra in view of Morgan as many times as necessary to develop an optimal treatment fluid.
Regarding Claims 18-24:  These claims are patentably indistinct from the substantive subject matter of Claims 1-17.  The difference being that Claims 18-24 are directed to a computer system.  The Examiner applies the rejection(s) and rationale(s) of Claims 1-17 to Claims 18-24.  Regarding the additional limitation: Santra discloses that the method of cementing may be carried out manually or automated in whole or in part, wherein the calculations and determination of the mechanical properties of the cement compositions may be carried out using software and/or equipment designed to evaluate and adjust the described parameters, and further wherein any or all of the determining, evaluating, and adjusting steps may be automated and/or computer controlled ([0075]; [0089]).

Response to Arguments
Applicant's arguments, filed July 29, 2022, have been fully considered.  Applicant’s arguments are directed to the newly amended claim language, which has been addressed by the rejection(s) and rationale(s) in the Office action, above.
Regarding the iterative claim language, Santra discloses an iteration of method steps directed to preparing a treatment fluid, determining whether the treatment fluid is within certain specifications, and making adjustments as needed to the treatment fluid (Fig. 1).  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, repeat any and/or all method steps of Santra in view of Morgan as many times as necessary to develop an optimal treatment fluid.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674